Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
8, 2021.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00312-CV



        IN RE MASSAGE HEIGHTS FRANCHISING, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-02795

                         MEMORANDUM OPINION

      On June 7, 2021, relator Massage Heights Franchising, LLC filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Lauren Reeder, presiding judge of the 234th District Court of Harris County, to set
aside her May 6, 2012 order as modified by the June 15, 2021 nunc pro tunc order.
      Relator has not established that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. We also deny relator’s motion to
stay and dismiss relator’s motion to seal as moot.


                                  PER CURIAM

Panel consists of Justices Bourliot, Poissant, and Wilson.




                                          2